DETAILED ACTION
This communication is a Notice of Allowance in response to claim amendments and arguments filed 04/07/2021. Before this action, the claims stood rejected under 35 U.S.C. 101 and 103 with provisional double patenting rejections.

Response to arguments
Applicant's arguments filed 04/07/2021 have been fully considered and are persuasive in light of claim amendments. The rejections under 35 U.S.C. 101 and 103 as well as claim objections have been withdrawn. The provisioning double patenting rejections are withdrawn in light of the terminal disclaimer filed 05/07/2021.

Reasons for Allowance
Claims 1-8 and 10-20 are allowable over the prior art. The Examiner’s reasons are described below.

The closest prior art is Reichert (USP App. Pub. No. 2008/0172251) and Bui (Alex A. T. Bui, Denise R. Aberle, and Hooshang Kangarloo, TimeLine: Visualizing Integrated Patient Records, IEEE TRANSACTIONS ON INFORMATION TECHNOLOGY IN BIOMEDICINE, VOL. 11, NO. 4, JULY 2007). Reichert discloses various techniques for determining costs for services and providing those costs for decision support (FIG. 8). Bui teaches techniques for visualizing patient records where various toolbars are displayed adjacent to patient charts (Fig. 1). While much of the logic of the HVA server was found in the prior art, the particular implementation involving adjacent displays, detection of navigation events, and modifying the HVA page in response to navigation events in this context does not appear to be anticipated or obvious over any prior art. In particular, no art was identified that discloses the following limitations in the context of the claims: detecting a location of the electronic medical record of the first patient on the EMR page on the display screen of the computing device…displaying and maintaining displayed on the HVA page, the HVA data objects in a position adjacent to the electronic medical record of the first patient, detecting a navigation event consisting of a request to the EMR server to display a second electronic medical record for a second patient, automatically discontinuing display of the HVA data objects for the first patient and the HVA page upon discontinuance of displaying the electronic medical record of the first patient.” 

Claims 1-8 and 10-20 recite patent eligible subject matter. The Examiner’s reasons are described below.

The claimed invention does not appear to recite an abstract idea such as a mental process or method of organizing human activity and instead focuses on computer technology such as browser plug-ins, adjacent displays, and interactions among various computing entities such as the HVA server and EMR server. Additionally, even if the claim recited an abstract idea in Step 2A Prong One, in Step 2A Prong Two, the claimed invention as a whole integrates the idea into a practical application by including significant technical aspects such as adjacent displays, detecting a navigation event consistent of a request to the EMR server, and discontinuing the HVA display upon discontinuance of the electronic medical record of a first patient.  This goes beyond an abstract idea represents an improvement in technology by facilitating integration of a health value server with an EMR server while addressing privacy and security concerns (see Specification par. [0004]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA BLANCHETTE whose telephone number is (571)272-2299. The examiner can normally be reached on Monday - Thursday 7:30AM - 6:00PM, EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janice Mooneyham can be reached on (571) 272-6805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSHUA B BLANCHETTE/Examiner, Art Unit 3626